UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 1, 2012 RICI® Linked – PAM Advisors Fund, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 000- 53647 38-3743129 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Price Asset Management, Inc., 141 West Jackson Blvd., Suite 1320A Chicago, IL 60604 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (877) 261-4400 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS; DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS. Effective October 1, 2012, Mr. Allen Goodman, is no longer employed by Price Asset Management, Inc. (“PAM”), the Managing Member of PAM Advisors Fund, LLC. Also effective October 1, 2012, Ms. Maura A. Clark has been appointed as PAM’s Chief Financial Officer.Previously, Ms. Clark was in private practice performing accounting and tax services for business in the services and financial sector.Beginning in 2007, she performed accounting and tax services for one of PAM’s affiliates.She is a graduate of the University of Chicago and is a certified public accountant licensed in the state of Illinois. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RICI® LINKED – PAM ADVISORS FUND, LLC By: PRICE ASSET MANAGEMENT, INC. Managing Member Date:November 13, 2012 By: /s/ David F. Schink David F. Schink Chief Operating Officer
